Citation Nr: 1339499	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-38 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a initial, compensable rating for flexor strain of the right hip prior to November 2, 2010. 

2.  Entitlement to an initial rating in excess of 10 percent for flexor strain of the right hip from November 2, 2010.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran served on active duty from March 2004 to December 2004, and from January 2005 to November 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, granted service connection and assigned an initial noncompensable rating for flexor strain of the right hip, effective May 17, 2007.  In February 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2008.  Following receipt of additional evidence, a supplemental SOC (SSOC) was issued in March 2009. 

In September 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C, for further action, to include additional development of the evidence.  A November 2011 rating decision following this remand assigned a higher, 10 percent rating for flexor strain of the right hip.  Also issued in November 2011 was an SSOC, following which the case was returned to the Board for further appellate consideration.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for flexor strain of the right hip, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 10 percent rating for flexor strain of the right hip effective November 2, 2010, inasmuch as one or more higher ratings for this disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal regarding the evaluation of flexor strain of the right hip as encompassing both matters set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2009 written statement, the Veteran indicated that he wished to withdraw from appeal his claim for an initial rating in excess of 20 percent for degenerative joint disease of the left shoulder with impingement syndrome.  Hence, the only matters remaining on appeal are as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  From the May 17, 2007, effective date of the award of service connection, flexor strain of the right hip has resulted in loss of function due to painful motion. 

3.  Since the May 17, 2007, effective date of the award of service connection, flexor strain of the right hip has resulted in, at worst, limitation of flexion to 51 degrees, abduction to 32 degrees, external rotation to 23 degrees, and internal rotation to 10 degrees.   

4.  Since the May 17, 2007, effective date of the award of service connection, flexor strain of the right hip has not resulted in ankylosis, flail joint, or a fracture or malunion of the femur.     


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for flexor strain of the right hip from May 17, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5250-5255 (2013).

2.  The criteria for a rating in excess of 10 percent rating for flexor strain of the right hip from May 17, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5250-5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A May 2007 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for, as pertinent to the current appeal, service connection for a right hip disability.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

Furthermore, although no additional notice for the downstream issues with respect to ratings and effective dates assigned was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), after the award of service connection for flexor strain of the right hip, and the Veteran's disagreement with the initial rating assigned, a May 2008 letter provided him with general information pertaining to VA's assignment of disability ratings and some of the applicable criteria for a higher rating for hip and thigh disability, the timing and form of which suffices, in part, for Dingess/Hartman.  The October 2008 SOC set forth additional criteria for higher ratings for thigh and hip disabilities, and the March 2009 and November 2011 SSOCs reflect readjudication of the claim.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Notwithstanding the above, to the extent the Veteran may not have been provided with the complete criteria for rating the disability at issue, or information regarding effective dates, in a notice letter, or that the notice letters are otherwise considered inadequate or not timely, on these facts, the absence of such notice is not shown to have prejudiced the Veteran.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment reports, as well as the Veteran's VA clinical records (to include the VA examination requested by the Board in its September 2010 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, supra (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


 II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged ratings' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

Musculoskeletal hip and thigh disabilities are addressed in the VA rating schedule under DCs 5250 to 5255.  38 C.F.R. § 4.71a , Diagnostic Codes 5250 to 5255.  As reflected in the evidence discussed below, the service connected hip disability does not include ankylosis, flail joint, or a fracture or malunion of the femur  Thus, the diagnostic codes relevant to these manifestations are not for application.  See, respectively, 38 C.F.R. § 4.71a, DCs 5250, 5254, 5255.

With respect to the diagnostic codes that do apply given the nature of the disability at issue, limitation of extension of the thigh to 5 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5251.  This is the only assignable rating under DC 5251.  Limitation of flexion of the thigh to 45 degrees, 30 degrees, 20 degrees, and 10 degrees warrants 10, 20, 30, and 40 percent disability ratings, respectively.  38 C.F.R. § 4.71a, DC 5252. 

Impairment of the thigh is addressed in DC 5253, which provides for 10 percent disability ratings for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent disability rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Full motion of the hip is to 125 degrees of flexion and 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  

Summarizing the pertinent evidence with the criteria above in mind, the Veteran had problems with hip strain during boot camp, and a June 2004 bone scan of the right hip showed "some subtle increased uptake."  While the assessment in July 2004 was "resolved" right hip flexor strain, an April 2005 service treatment report noted that the hip pain returned after the Veteran had to sleep on the ground while on a military operation (the  DD Form 214 reflects that the Veteran was a rifleman with the United States Marine Corps who was mobilized in support of Operation Enduring Freedom/Iraqi Freedom).  A Theater Medical Registry Record dated in June 2005 documenting a sick call visit for treatment of right hip pain reflected an assessment of unresolved hip strain. 

After service, February 2006 VA outpatient treatment reports reflect complaints of problems with the right hip.  An August 2007 VA outpatient treatment report noted  complaints of hip pain and included an assessment of right hip arthralgia.  At that time, the Veteran was able to squat without complaints other than a pulling sensation in the right hip when standing from the squatting position.  A February 2008 VA outpatient treatment report reflects a visit for what was described as "chronic pain" in the right hip, and a February 2009 VA outpatient treatment report from a one year follow up appointment showed the Veteran with no active complaints and a "stable" right hip.  

On July 2007 VA examination, the Veteran reported that there was no fracture or dislocation associated with his right hip disability but that this disability had worsened with running or prolonged standing.  He also described morning stiffness.  The physical examination revealed tenderness over the right trochanter.  Flexion was to 68 degrees with painful flexion to 78 degrees; external rotation was to 30 degrees; and internal rotation was to 10 degrees with pain at the end of this motion.  Quadriceps and hamstring testing was to 4/5.  The Veteran could balance on his right leg but with hip pain.  Squatting caused pain, and it was noted that it was more painful to get up than squat.  The Veteran was able to rise on his toes and rock backward on his heels and his gait was normal.  An X-ray of the right hip was negative, and the examiner commented that the in-service diagnosis of right hip flexor strain was appropriate given the fact that the Veteran reported more pain on squatting and standing than with any other activity.  A July 2008 addendum from the physician who conducted the July 2007 VA examination to address the directives of DeLuca indicated that application of these directives did not reflect any additional disability.     

During the most recent VA examination of the right hip in November 2010, the Veteran reported that his right hip was "essentially the same," although cold and rainy weather bothered him.  He reported no locking or give way but did report having pain at night after overuse during the day.  The Veteran also described morning stiffness.  He described no problems with steps but stated that he could not run more than one to two miles or run at high speeds.  It was indicated the Veteran worked on his feet for seven hours a day, does lifting, and had no missed any time from work.  

On physical examination in November 2010, there was no tenderness in the right hip and the following ranges of motion:  flexion to 51 degrees with painful flexion to 68 degrees; abduction to 32 degrees; internal rotation to 20 degrees; and external rotation to 23 degrees.  Quadriceps and hamstring strength was 5/5; reflexes were good; and the Veteran could rise on his toes, rock backward on his heels, balance on either foot, and walk with a normal gait.  The Veteran was able to perform a full squat and repetitive motion caused no increased pain, weakness, excessive fatigability, incoordination, or instability.  An X-ray of the right hip was said to have demonstrated a small spur on the inferior margin of the femoral head.  When compared to the July 2007 X-ray, this X-ray was said to demonstrate no interval change.  The impression was right hip flexor strain without evidence of degenerative changes by X-ray.  

The effective date for the increased rating to 10 percent assigned by the November 2011 rating decision was the date of the November 2010 VA examination discussed above, or November 2, 2010.  The basis for this rating as set forth in this decision was that painful motion of the hip was demonstrated, thereby warranting a 10 percent rating under 38 C.F.R. § 4.59.  This decision indicated that the November 2010 VA examination demonstrated a "worsening" in the Veteran's right hip condition.  

The Veteran's representative in her October 2013 brief to the Board asserted that because painful motion in the right hip was shown at the Veteran's initial VA examination, an earlier effective date for the 10 percent rating is warranted.  As review of the July 2007 VA examination report indicated that there was painful limited motion in the right hip shown at that time, and painful motion in the hip was demonstrated from the end of the Veteran's service and on VA outpatient treatment  reports dated prior to July 2007, the Board agrees with the comention of the Veteran's representative.  As such, and after resolving all reasonable doubt in the Veteran's favor, the undersigned finds that entitlement to a 10 percent rating is warranted based on loss of function due to painful motion from the date of the grant of service connection, May 17, 2007.  38 C.F.R. § 3.102, 4.3, 4.7.  As indicated, a compensable rating under 38 C.F.R. § 4.59 does not require arthritis; thus, and while the spurring shown on the most recent X-ray may be indicative of arthritis, the fact that the degenerative arthritis has not been definitively shown on X-ray does not prelude a 10 percent rating under 38 C.F.R. § 4.59.  See Burton, supra; see also 38 C.F.R. §§ 4.40, 4.45; DeLuca, Johnson, supra.  

As for whether a rating in excess of 10 percent may be assigned, the clinical findings as set forth above weigh against the assignment of more than a 10 percent rating for the entirety of the period under consideration.  As set forth above, the only diagnostic codes which would provide for a rating in excess of 10 percent, as applicable to the disability demonstrated, are DC 5252 on the basis of flexion being limited to 30 degrees or DC 5253 on the basis of the inability to abduct beyond 10 degrees.  As the VA examination reports showed flexion to be limited to, at worst, 51 degrees, a rating in excess of 10 percent under DC 5252 may not be assigned.  As the only recorded range of abduction, from the most recent VA examination, demonstrated such motion to 32 degrees, and there is otherwise no evidence indicating that the Veteran cannot abduct the right thigh beyond 10 degrees, a rating in excess of 10 percent cannot be assigned under DC 5253.  

In view of the foregoing, even after taking in to account the factors identified in DeLuca, with the July 2008 examination addendum reflecting no pertinent disability with application of these factors and the November 2010 VA examination noting repetitive motion caused no increased pain, weakness, excessive fatigability, incoordination, or instability, the Board finds that at no time since the effective date of the grant of service connection of May 17, 2007, has the symptomatology associated with flexor strain of the right hip prior most closely approximated the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As such, the criteria for a rating in excess of 10 percent for flexor strain of the right hip for the entirety of the period in question are not met. 

In assessing the severity of the Veteran's flexor strain of the right hip, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating are the required clinical findings that are within the province of trained medical and mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for 
the Veteran's flexor strain of the right hip pursuant to any applicable criteria at any point pertinent to this appeal.

Additionally, the Board finds that at no pertinent point has the Veteran's flexor strain of the right hip been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2008 SOC).    

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's flexor strain of the right hip at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate the service connected flexor strain of the right hip.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, No. 10-1785, slip op. at 10 (Vet. App. Mar. 27, 2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Johnson v. Shinseki, No. 10-1785, slip op. at 4 (Vet. App. Mar. 27, 2013) (en banc) (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extra-schedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extra-schedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue. 

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, there has been no assertion that the Veteran's flexor strain of the right hip has rendered the Veteran unemployable, and it was specifically noted at the November 2010 VA examination that the Veteran had not missed any time from work.  There is otherwise no specific evidence that the Veteran's flexor strain of the right hip renders him unable to secure or follow a substantially gainful occupation.  As there is no suggestion of actual or effective unemployment due solely to the service connected flexor strain of the right hip, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board concludes that while the criteria for a 10 percent rating for flexor strain of the right hip are met from the entirety of the period in question, there is no basis for a rating in excess of 10 percent for flexor strain of the right hip, to include on the basis of a staged rating pursuant to Fenderson, and that entitlement to a rating in excess of 10 percent for this disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the disability under consideration at any pertinent point, that doctrine is not for application with respect to this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A 10 percent initial rating for flexor strain of the right hip effective from May 17, 2007, is granted, subject to the legal authority governing the payment of monetary awards.  

An initial rating in excess of 10 percent for flexor strain of the right hip is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


